Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 1 of 17 PageID: 46




               IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


   SARA STERN,                      CIVIL ACTION NO: 2:20-cv-1869 (MCA-
                                    LDW)

                                                   Civil Action
                 Plaintiff,

   vs.
   SETH LEVINE; AMBOY                    BRIEF IN SUPPORT OF MOTION
   NORSE, LLC; CATHERINE                 FOR JUDGMENT BY DEFAULT
   NORSE, LLC; IRVINGTON
   NORSE, LLC; FILMORE
   NORSE, LLC; WASHINGTON
   NORSE, LLC; WOODBINE
   NORSE, LLC; CLEMENTON
   NORSE, LLC; ATLANTIC
   NORSE, LLC; and ELIZABETH
   NORSE, LLC;

                    Defendants.



   PLAINTIFF’S BRIEF IN SUPPORT OF MOTION FOR JUDGMENT BY
                            DEFAULT


                   NATHANIEL A. WEISBROT (NW6029)
                  LAW OFFICE OF N. ARI WEISBROT LLC
                        1099 Allessandrini Avenue
                      New Milford, New Jersey 07646
                             (201) 788.6146
                       aweisbrot@weisbrotlaw.com
                          Attorneys for Plaintiff
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 2 of 17 PageID: 47




                          PRELIMINARY STATEMENT
       As set forth in the Complaint herein, and echoed in dozens of other lawsuits,

 the Plaintiff invested $1,511,000 with Defendants for the purposes of acquiring,

 managing, developing, and selling real properties.       Defendant Levine stole the

 money. He returned none of it. He accepted and acknowledged service of the

 Complaint, through counsel, and then, as he has done in a dozen pending cases,

 failed to answer, appear, or otherwise respond to the Complaint. Default was entered

 by the Court.

       For clarity, Default judgment is sought in connection with the Fourth Count

 (Fraud), the Fifth Count (Breach of Fiduciary Duty), the Sixth Count (Conversion),

 and the Eighth Count (Breach of Contract), for a total judgment of $4.5 million- -

 the exact amount converted and stolen by the Defendants - - which includes a credit

 for minor distributions received and does not include a request for the loss of the use

 of funds or the benefit of the parties’ agreements. The Plaintiff seeks nothing more

 than the funds she turned over to Levine and which were never returned.

                             STATEMENT OF FACTS

       This statement of facts is derived from the Declaration of Plaintiff Sara Stern,

 with exhibits attached (“Stern Decl.”).

       Plaintiff Sarah Stern (“Stern” or “Plaintiff”) is an individual with a place

 of residence located at 1758 45th Street, Brooklyn New York 11204



                                           1
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 3 of 17 PageID: 48




       Upon information and belief, Defendant Seth Levine (“Levine”) is an

 individual with a place of residence located at 636 South Forest Drive, Teaneck,

 New Jersey 07646.

       Upon Information and belief, Defendant Amboy Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at

 210 River Street, Hackensack, New Jersey 07601.

       Upon Information and belief, Defendant Catherine Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at

 210 River Street, Hackensack, New Jersey 07601.

       Upon Information and belief, Defendant Irvington Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at

 210 River Street, Hackensack, New Jersey 07601.

       Upon Information and belief, Defendant Filmore Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at

 210 River Street, Hackensack, New Jersey 07601.

        Upon Information and belief, Defendant Washington Norse, LLC is a

 New Jersey Limited Liability Company, with a principal place of business

 located at 210 River Street, Hackensack, New Jersey 07601.

       Upon Information and belief, Defendant Woodbine Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at


                                        2
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 4 of 17 PageID: 49




 210 River Street, Hackensack, New Jersey 07601.

       Upon Information and belief, Defendant Clementon Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at

 210 River Street, Hackensack, New Jersey 07601.

       Upon Information and belief, Defendant Atlantic Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at

 210 River Street, Hackensack, New Jersey 07601.

       Upon Information and belief, Defendant Elizabeth Norse, LLC is a New

 Jersey Limited Liability Company, with a principal place of business located at

 210 River Street, Hackensack, New Jersey 07601.

                          JURISDICTION AND VENUE

       This Court has subject matter jurisdiction over this action pursuant to 28

 U.S.C. § 1331 and, with respect to certain claims, 28 U.S.C. § 1367.

       This Court also has subject matter jurisdiction over this action, pursuant

 to the “minimal diversity” provision for a statutory interpleader case under 28

 U.S.C. 1335, because at least two of the parties, who have or claim a right to

 and/or lien on and/or interest in the property that is the subject of this action, are

 citizens of different states.

       This Court has personal jurisdiction over the Defendants insofar as they

 reside in and/or conduct business in this State and in this district, and all of the


                                           3
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 5 of 17 PageID: 50




 Properties are located in New Jersey. Moreover, all of the transactions occurred

 in this district and the causes of action arose herein.

       Venue is proper in this District pursuant to 28 U.S.C. §1391(b)(l) and (2)

 because all Defendants reside in this District and a substantial part of the events

 giving rise to the claims occurred in this District.

                                 THE INVESTMENTS

 337-339 WASHINGTON STREET, PERTH AMBOY, NEW JERSEY

       In or about March 2010, Defendant Levine solicited the Plaintiff to lend

 money to Levine for the purposes of acquiring real property located at 337-339

 Washington Street, Perth Amboy, New Jersey. Levine caused to be formed an

 entity known as “Amboy Norse, LLC” for the purposes of acquiring and

 managing the property.

       Pursuant to a written mortgage note, Plaintiff loaned Levine $200,000.

       The note provided as follows:
                                            -
       payable interest only at the rate of eight (8%) percent per annum,
       which shall be payable in equal monthly installments of One
       Thousand Three Hundred and Thirty-Three and 33/100ths Dollars
       ($1,333.33) each, commencing on the 18th day of April, 2010, and
       continuing on the first day of each month thereafter for one hundred
       and twenty (120) months, when all outstanding principal and
       accrued interest shall be due and payable.


       Levine made interest-only payments in the total amount of $119,999.67

 through approximately January 2019. No further or additional payments were



                                          4
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 6 of 17 PageID: 51




 made by Defendants or received by Plaintiff in connection with the loan, leaving

 a deficit of $$40,000 in interest payments plus the principal amount of $200,000,

 which remains due and owing. In total, Levine owes $240,000 to Plaintiff on

 the Loan. Levine has ceased all communications with Plaintiff and has failed

 and refused to make any further payments in connection with the mortgage note.

       Levine is currently in default under the terms of the Mortgage note, with

 a current outstanding balance of $240,000, exclusive of legal fees and late fees.

 1-12 CATHERINE COURT, JERSEY CITY, NEW JERSEY

       In or about May 2008, Defendant Levine solicited the Plaintiff to invest in

 real property located at 1-12 Catherine Court, Jersey City, New Jersey. Levine

 caused to be formed an entity known as “Catherine Norse, LLC” for the purposes

 of acquiring and managing the property.

       Plaintiff invested $143,000 (for a 15% interest). Defendant Levine

 claimed to have invested or raised the balance of the investment.

       The 1-12 Catherine transaction was fully funded and closed in or about

 May 2008.

       Levine prepared and circulated an Operating Agreement for the LLC,

 which, upon information and belief, was duly executed by its members.

 616 LYONS AVENUE, IRVINGTON NEW JERSEY

       In or about 2006, Defendant Levine solicited the Plaintiff to invest in real


                                         5
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 7 of 17 PageID: 52




 property located at 616 Lyons Avenue, Irvington, New Jersey. Levine caused to

 be formed an entity known as “Irvington Norse, LLC” for the purposes of

 acquiring and managing the property.

         Plaintiff invested $106,500 (for a 10% interest).       Defendant Levine

 claimed to have invested or raised the balance of the investment.

         The 616 Lyons transaction was fully funded and closed in or about 2006.

         Levine prepared and circulated an Operating Agreement for the LLC,

 which, upon information and belief, was duly executed by its members.

 204-212 60th STREET, 6008 FILMORE STREET, WEST NEW YORK, NJ

         In or about 2010, Defendant Levine solicited the Plaintiff to invest in real

 properties located at 204-212 60th Street and 6009 Filmore Street, West New

 York, New Jersey. Levine caused to be formed an entity known as “Filmore

 Norse, LLC” for the purposes of acquiring and managing the properties.

         Plaintiff invested $180,000 (for a 25% interest).       Defendant Levine

 claimed to have invested or raised the balance of the investment.

         The West New York transactions were fully funded and closed in or about

 2010.

         Levine prepared and circulated an Operating Agreement for the LLC,

 which, upon information and belief, was duly executed by its members.




                                           6
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 8 of 17 PageID: 53




 7 RAILROAD AVENUE, WASHINGTON, NEW JERSEY

         In or about 2015, Defendant Levine solicited the Plaintiff to invest in real

 property located at 7 Railroad Avenue, Washington, New Jersey. Levine caused

 to be formed an entity known as “Washington Norse, LLC” for the purposes of

 acquiring and managing the property.

         Plaintiff invested $220,000 (for a 50% interest). Defendant Levine

 claimed to have invested or raised the balance of the investment.

         The 7 Railroad transaction was fully funded and closed in 2010.

         Levine prepared and circulated an Operating Agreement for the LLC,

 which, upon information and belief, was duly executed by its members.

 300 BROADWAY, WESTVILLE, NEW JERSEY

         In or about 2010, Defendant Levine solicited the Plaintiff to invest in real

 property located at 300 Broadway, Westville, New Jersey. Levine caused to be

 formed an entity known as “Woodbine Norse, LLC” for the purposes of

 acquiring and managing the property.

         Plaintiff invested $120,000 (for a 15% interest).       Defendant Levine

 claimed to have invested or raised the balance of the investment.

         The 300 Broadway transaction was fully funded and closed in or around

 2010.

         Levine prepared and circulated an Operating Agreement for the LLC,


                                           7
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 9 of 17 PageID: 54




 which, upon information and belief, was duly executed by its members.

 222 WHITE HORSE PIKE, CLEMENTON, NEW JERSEY

         In or about 2015, Defendant Levine solicited the Plaintiff to invest in real

 property located at 222 White Horse Pike, Clementon, New Jersey. Levine

 caused to be formed an entity known as “Clementon Norse, LLC” for the

 purposes of acquiring and managing the property.

         Plaintiff invested $150,000 (for a 20% interest).       Defendant Levine

 claimed to have invested or raised the balance of the investment.

         222 White Horse Pike transaction was fully funded and closed in or about

 2015.

         Levine prepared and circulated an Operating Agreement for the LLC,

 which, upon information and belief, was duly executed by its members.

 225 ATLANTIC AVE AND 212 ATLANTIC AVE, ATLANTIC CITY, NJ

         In or about 2015, Defendant Levine solicited the Plaintiff to invest in real

 properties located at 225 Atlantic Avenue and 212 Atlantic Avenue, Atlantic

 City, New Jersey. Levine caused to be formed an entity known as “Atlantic

 Norse, LLC” for the purposes of acquiring and managing the properties.

         Plaintiff invested $243,000 (for a 20% interest).       Defendant Levine

 claimed to have invested or raised the balance of the investment.

         The Atlantic City transactions were fully funded and closed in or about


                                           8
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 10 of 17 PageID: 55




  2015.

          Levine prepared and circulated an Operating Agreement for the LLC,

  which, upon information and belief, was duly executed by its members.

  157-163 WEST END AVENUE, ELIZABETH, NEW JERSEY

          In or about 2014, Defendant Levine solicited the Plaintiff to invest in real

  property located at 157-163 West End Avenue, Elizabeth, New Jersey. Levine

  caused to be formed an entity known as “Elizabeth Norse, LLC” for the purposes

  of acquiring and managing the property.

          Plaintiff invested $108,500 (for a 10% interest).        Defendant Levine

  claimed to have invested or raised the balance of the investment.

          The Elizabeth transaction was fully funded and closed in or about 2015.

          In total, the Plaintiff invested or loaned at least $1.6 million in the

  Defendants’ real estate acquisitions. She has received dividends or distributions

  in a fractional amount of those loans/investments in return from Defendants. In

  totally, Plaintiff has lost approximately $1.4 million, exclusive of interest, late

  fees, promised distributions and profits, and collection fees.

                             DEFENDANTS’ MISCONDUCT

          Plaintiff has learned from other pleadings filed in related cases that (i) on

  or about August 16, 2019, a search warrant for offices operated by Levine and

  companies with which he is affiliated, including the property manager for the


                                            9
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 11 of 17 PageID: 56




  Properties was executed by agents of the Federal Bureau of Investigation (the

  "FBI"), and (ii) the search warrant was connected to a federal investigation of

  Levine and his companies.

        Plaintiff learned from other pleadings filed in related cases that, as of

  approximately August 22, 2019, Levine and his affiliated companies are no

  longer actively conducting business. Accordingly, each Defendant has

  abandoned its subject Property and has forsaken its obligation to manage such

  Property.

        Upon information and belief, and based upon information learned from

  pleadings in other cases, the Defendants do not have sufficient funds to make

  insurance payments, or are refusing to do so.

        Upon information and belief, and based upon several actions pending in

  this and other Courts,    several loans relating to the Properties (and other

  properties purportedly owned by the Defendants) are in default and the subject

  of foreclosure proceedings.

        Plaintiff is unable to obtain any information about the Properties or their

  investments.

        Upon information and belief, and based upon several actions pending in

  this and other Courts, as of August 22, 2019, Levine and the Defendants are no

  longer conducting business and the LLC defendants have abandoned the


                                         10
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 12 of 17 PageID: 57




  Properties and their management obligations.

        The actions by the Defendants, as set forth herein, constitute significant

  and material breaches of the Operating Agreements and mortgage note, which

  have caused, and will continue to cause, significant and irreparable damage to

  the Plaintiff.

        In addition, Levine on at least one occasion, but likely more than once,

  applied for and obtained a loan by using one of the Properties as collateral,

  without the consent of Plaintiff and without providing Plaintiff with any of the

  proceeds from those loans. Indeed, upon information and belief, Levine has

  converted loan and refinancing proceeds for himself.

        Upon information and belief, Levine also fraudulently pledged his

  “100%” interests in other properties in which he did not own 100% and, in

  which, other investors had acquired significant membership interests.

        During the last several [years], Plaintiff has not received most, if any, of

  her distributions, income or payments, as required by the operating agreements,

  and the other promises and understanding between the parties.        In effect, it

  seems that Levine has simply converted those distributions for his own use, or

  to repay other investors. While Plaintiff received some checks in connection

  with some distributions on some investments, most have not been paid.

        Moreover, certain Form K-1s were issued by Levine that were clearly


                                         11
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 13 of 17 PageID: 58




  erroneous. K-1s included distributions that were not issued. At least one

  distribution check, disclosed on the K-1s, could not be cashed due to insufficient

  funds. Yet, the K-1s continued to falsely represent that distributions were made.

  Those distributions remain due and owing.

        While some “payments” were, in fact, paid to and received by Plaintiff on

  occasion (and those amounts will be deducted from Plaintiff’s ultimate award of

  damages), it is simply impossible to know the manner in which revenue,

  distributions, or proceeds were allocated or distributed by the Defendants. At

  least one check bounced and was never replaced.

        With respect to several investments, Levine purported to finance or

  refinance the properties but failed to distribute the proceeds to Plaintiff. Those

  funds are unaccounted for.

        In total, the Plaintiff invested $1,511,000 in the Defendants’ real estate

  acquisitions, which amount remains due and owing.

                                 LEGAL ARGUMENT

            DEFENDANTS ARE ENTITLED TO JUDGMENT BY DEFAULT

     a. Legal Standard

        Rule 55 of the Federal Rules of Civil Procedure provides as follows:

        (a) Entering a Default. When a party against whom a judgment for
        affirmative relief is sought has failed to plead or otherwise defend, and that
        failure is shown by affidavit or otherwise, the clerk must enter the party’s
        default.


                                           12
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 14 of 17 PageID: 59




        b) Entering a Default Judgment.

           (1) By the Clerk. If the plaintiff’s claim is for a sum certain or a sum that
           can be made certain by computation, the clerk—on the plaintiff’s request,
           with an affidavit showing the amount due—must enter judgment for that
           amount and costs against a defendant who has been defaulted for not
           appearing and who is neither a minor nor an incompetent person.
           (2) By the Court. In all other cases, the party must apply to the court for a
           default judgment. A default judgment may be entered against a minor or
           incompetent person only if represented by a general guardian,
           conservator, or other like fiduciary who has appeared. If the party against
           whom a default judgment is sought has appeared personally or by a
           representative, that party or its representative must be served with written
           notice of the application at least 7 days before the hearing. The court may
           conduct hearings or make referrals—preserving any federal statutory
           right to a jury trial—when, to enter or effectuate judgment, it needs to:

                   (A) conduct an accounting;
                   (B) determine the amount of damages;
                   (C) establish the truth of any allegation by evidence; or
                   (D) investigate any other matter.


        Here, default has already been entered (Dkt No. 22+) by the Clerk. A motion

  for entry of judgment by the Clerk based on the sum certain and detailed calculations

  thereof in the Complaint and the sworn declaration of Plaintiff Larry Stern was

  denied, without prejudice, with a request for a Brief and more specificity about the

  claims for which default judgment is sought.

        The complaint includes 9 causes of action: (1) Civil Rico – 18 U.S.C. 1962(c);

  (2) Conspiracy to Violate Civil RICO 18-U.S.C. 1962(d); (3) Equitable Accounting;




                                           13
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 15 of 17 PageID: 60




  (4) Fraud; (5) Breach of Fiduciary Duty; (6) Conversion; (7) Unjust Enrichment; (8)

  Breach of Contract; and (9) Appointment of a Receiver.

        Plaintiffs do not seek entry of judgment on the First and Second Counts

  (RICO), the Third Count (Accounting); the Seventh Count (Unjust Enrichment), or

  the Ninth Count (Receiver).

        Instead, Plaintiffs seek judgment only with respect to the Fourth Count

  (Fraud), the Fifth Count (Breach of Fiduciary Duty), the Sixth Count (Conversion),

  and the Eighth Count (Breach of Contract).

        Without belaboring the point, each of the above claims are fully supported by

  the documents and pleadings submitted in this action, including the Plaintiff’s sworn

  certification. The Defendants - - represented by counsel at the time their answer was

  due, knowingly and intentionally declined to answer or appear. It was not a mistake

  - - they declined to answer in dozens of other pending cases. This was their intent.

  Having failed to answer, the Defendants are deemed to have admitted the allegations

  of the Complaint and the accompanying pleadings. They certainly cannot be heard

  to deny them. Moreover, the supporting documents submitted by Plaintiffs amply

  demonstrate the validity of their claims.

        It is not Plaintiffs’ belief that the Court requires (or wants) a detailed recitation

  of the elements of each of the above basic claims and, therefore, we will not burden

  the Court will a prolonged submission. Suffice it to say that the Plaintiffs have


                                              14
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 16 of 17 PageID: 61




  demonstrated their investments and loans, the specific amounts of those investments

  and loans, the agreements with, and representations by, Mr. Levine, the falsity of

  those representations, the bogus financing, the failure to pay distributions or interest

  (or anything), the failure to repay the loans, the failure to properly record the

  Plaintiffs’ interests and rights, the preparation of phony Operating Agreements to

  “sell” the same property to multiple innocent investors, and falsified tax documents,

  and the lies and deception in obtaining Plaintiffs’ money and then converting it for

  his own uses.

        Unlike the wealthy first lien lenders (who appear to be on track to recoup most

  of their funds), and the receiver (who will also be handsomely paid), and other

  insiders (who appear to be in line to recover funds), the Plaintiffs herein include

  holocaust survivors, individuals, and families, some of whom have been wiped out

  by these frauds. They invested in controlling or 50% ownership interests, with the

  absolute right to ensure the protection of their investments and now are watching as

  everyone else control, sells, and benefits from their investments - - while they are

  left out in the cold. Indeed, counsel is essentially working for free and continues to

  be drawn into more and more expensive and time-consuming issues relating to this

  case - - where the Defendants already defaulted!

        Therefore, it is respectfully requested that the Court enter Judgment by

  Default, in connection with the Fourth Count (Fraud), the Fifth Count (Breach of


                                            15
Case 2:20-cv-01869-MCA-LDW Document 17-1 Filed 12/31/20 Page 17 of 17 PageID: 62




  Fiduciary Duty), the Sixth Count (Conversion), and the Eighth Count (Breach of

  Contract), for a total judgment of $1,511,000.

                                   Respectfully,

                                   LAW OFFICE OF N. ARI WEISBROT LLC

                                   By:

                                        Nathaniel Ari Weisbrot
                                   1099 Allessandrini Avenue
                                   New Milford, New Jersey 07646 Phone: (201)
                                   788.6146
                                   aweisbrot@weisbrotlaw.com
                                   Attorneys for All Plaintiffs

   Dated: December 31, 2020




                                          16
